                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


A.L. and S.W.,                                 )
                                               )
                 Plaintiffs,                   )
                                               )       Civil Action No. 17-357
         v.                                    )       Judge Nora Barry Fischer
                                               )
Adelaide L. Eichman, M.D.,                     )
                                               )
                 Defendant.                    )


                                   MEMORANDUM OPINION


   I.         Introduction

          Pending before the Court are the parties’ cross-motions for summary judgment on the issue

of whether Defendant Adelaide L. Eichman, M.D., is a state actor under 42 U.S.C. § 1983. (Docket

Nos. 57 and 59). For the reasons that follow, the Court finds that Dr. Eichman is not a state actor;

therefore, Defendant’s summary judgment motion will be granted and Plaintiffs’ motion will be

denied.

   II.        Background

          This matter arises from allegations of child abuse made against Plaintiffs A.L. and S.W.

Plaintiffs filed this action on March 22, 2017, against Dr. Eichman and three other Defendants,

Allegheny County, Andrew Fleming and Anjelica Salih, under 42 U.S.C. § 1983 alleging

procedural, substantive, and Fourth/Fourteenth Amendment due process claims against

Defendants. (Docket No. 1). Defendants filed motions to dismiss for failure to state a claim,

which the Court denied on July 14, 2017. (Docket Nos. 23, 26, 35, 36). On March 28, 2018,

pursuant to a stipulation of dismissal by the parties, the Court ordered that all claims against


                                                   1
Defendants Fleming, Salih and Allegheny County were dismissed with prejudice. (Docket Nos.

53, 54).

           Following discussion at a post-fact discovery status conference, the parties agreed to

proceed to summary judgment on the issue of whether Dr. Eichman is a state actor. Accordingly,

the parties filed their cross motions for summary judgment and supporting briefs on June 15, 2018,

followed by responses in opposition, replies and sur-replies to same. (Docket Nos. 57-61, 63-66,

68, 70-73). On September 7, 2018, the Court held oral argument on the parties’ cross-motions for

summary judgment. (Docket No. 74). Each party subsequently submitted supplemental records

and argument in support of their respective position, and the transcript of the oral argument was

filed on October 1, 2018. (Docket Nos. 76, 77, 80). Accordingly, the matter is now ripe for

disposition.

    III.      Relevant Facts1

           The Allegheny County Department of Human Services, Office of Children Youth and

Families (“CYF”) entered into a contract with Children’s Hospital of Pittsburgh of the UPMC

Health System (“CHP”) for the period July 1, 2015 to June 30, 2016, pursuant to which CHP

agreed to provide health services for children including comprehensive physical exams, intake or

discharge exams, x-rays, treatment for injury and psychosocial assessments. (Docket No. 60-4 at

1, 49). The contract stated that CHP “shall also participate in investigations of child abuse and

neglect [and] shall provide written reports and/or court testimony in Allegheny County Juvenile

Court and Allegheny County Criminal Court.” (Id. at 49).

           According to the Annual Statement of the Child Advocacy Center (“CAC”) at CHP, its



1        The factual background is derived from the undisputed evidence of record, and the disputed evidence is
viewed in the light most favorable to the non-moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986) (“The evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in his favor.”)

                                                           2
mission is “to protect children and promote healthy families through excellence in assessment of

child maltreatment, medical and social care for vulnerable children, collaboration with child-

protection agencies [and] education and research.” (Docket No. 60-3 at 2). The purposes of the

CAC are “(a) to ensure that injured, vulnerable patients receive competent assessment for concerns

of maltreatment and (b) to ensure that there are ongoing medical and social services for children

who have been abused or are at risk of abuse.” (Id. at 3). To these ends, CAC physicians are

responsible for medical service, teaching, research and administrative leadership. (Id.). The goals

and objectives of the medical/clinical service include the following:

           •   To provide consultative services for children receiving care at Children’s Hospital,
               including forensic medical and social evaluations of children who may be victims
               of child abuse or neglect. This service involves collaboration with other physicians
               on the medical staff, including specialists from trauma, neurosurgery, orthopaedics,
               radiology, ophthalmology, emergency medicine, behavioral health, and pediatrics.
           •   To work with professionals from community-based child-protection agencies and
               to support the judicial system in the protection of children. This includes providing
               objective medical information through consultative reports and legal testimony for
               (a) the judicial system, both in family court and criminal court settings; (b)
               professionals working in the Office of CYF; (c) law-enforcement agencies; and (d)
               the district attorney’s offices.
           •   To provide pediatric medical care to vulnerable children in the child-protection
               system. . . .

(Id.) (emphasis added).

       Dr. Eichman is listed in the CAC’s Annual Statement as an Assistant Professor of

Pediatrics, but she testified that she is not employed by the CAC. (Docket No. 60-3 at 3; Docket

No. 60-6 at 57:16-17). Dr. Eichman is employed by University of Pittsburgh Physicians (“UPP”),

which is a physician group affiliated with UPMC, and the University of Pittsburgh as a pediatrician

and an assistant professor of pediatrics. (Docket No. 60-6 at 12:1-17, 57:16-17). Dr. Eichman is

separately compensated by UPP and the University, and she does not receive any compensation

from the CAC. (Id. at 17:11-13, 20:25-21:5).


                                                 3
         As an educator, Dr. Eichman’s responsibilities include teaching medical residents, as well

as teaching and training for community physicians, caseworkers and judges. (Docket No. 60-6 at

21:6-17).      Dr. Eichman does not receive any compensation when she teaches and trains

caseworkers or judges, but sometimes a donation is made to the hospital. (Id. at 21:25-22:4).

         As a clinician, Dr. Eichman’s job responsibilities include working as an attending

pediatrician with the CAC, which began on July 1, 2013. (Docket No. 60-6 at 11:1-2, 15:12-16,

16:18, 57:16-58:1). In that role, Dr. Eichman is a consultant who evaluates a child and offers

recommendations to physicians on the various primary services at CHP, such as general pediatrics,

neurology or trauma. (Id. at 44:5-10). As a medical consultant, Dr. Eichman evaluates whether

or not a child has been abused or neglected, which includes performing a comprehensive physical

examination of the child. (Id. at 79:9-80:8). Dr. Eichman testified that she does not investigate

child abuse, as would a caseworker or a police officer. (Id. at 78:14-16). Nonetheless, as a

pediatrician, Dr. Eichman is a mandated reporter,2 meaning that she is mandated to make a report

to Child Protective Services (“CPS”) if she has a reasonable suspicion of abuse or neglect. (Id. at

59:16-20).

         Plaintiffs are the parents of two children, S.L.W. and D.W. (Docket No. 1 at ¶¶ 4-5).

During S.L.W.’s one-month well child visit on July 14, 2015, the nurse practitioner at his

pediatrician’s office noticed four bruises on S.L.W., one each on his forehead, left inner elbow,




2         Under Pennsylvania law, “[t]he following adults shall make a report of suspected child abuse . . . if the person
has reasonable cause to suspect that a child is a victim of child abuse:” a person licensed to practice in any health-
related field under the jurisdiction of the Department of State; a medical examiner, coroner or funeral director; an
employee of a health care facility licensed by the Department of Health; a school employee; an employee of a child-
care service; a clergyman, priest, rabbi or minister; an individual who is responsible for the child’s welfare or has
direct contact with children; an employee of a social services agency; a law enforcement official; an emergency
medical services provider; an employee of a public library who has direct contact with children in the course of
employment; an attorney affiliated with an agency or organization that is responsible for the care, supervision or
guidance of children; a foster parent; and an adult family member who is responsible for the child’s welfare and
provides services to a child in a family living home. 23 PA. CONS. STAT. ANN. § 6311(a).

                                                            4
right lower leg and back/waist area. (Docket No. 64-1 at 3). According to the pediatrician office

notes, S.L.W.’s mother, Plaintiff A.L., stated that she may have remembered accidentally hitting

his head when she placed him into his swing, but she did not see the other bruises until they were

pointed out that day. (Id.). The office notes state, “d/w mother concern for possible medical

condition as well as concern for someone inflicting intentional injury to nonmobile infant.” (Id.).

A.L. indicated that she understood and agreed to take S.L.W. to the emergency room at CHP for

evaluation. (Id.). The office notes state that A.L. was aware that S.L.W. would have lab work and

a skeletal survey as part of the evaluation. (Id.).

       CHP Emergency Department records indicate that S.L.W. presented for evaluation because

his primary pediatrician’s office was concerned about the unexplained bruises. (Docket No. 76-1

at 21). Based on the history provided by S.L.W’s mother, there was concern for non-accidental

trauma perpetrated by his father, Plaintiff S.W. (Id.). The Emergency Department notes document

that S.W. had been on feeding duty with S.L.W. on Saturday night (three days prior to presenting

to CHP), and A.L. first noticed a bruise on S.L.W.’s back and leg on Sunday morning. (Id. at 24).

A.L. asked S.W. about the bruises, and he responded that he “may have been frustrated” and

“perhaps he had been a little rough with the baby.” (Id.). The Emergency Department notes further

indicate that there was no family history of bleeding disorders, but A.L. bruises easily, and it was

noted that S.L.W.’s leg was bruised after his blood pressure was taken. (Id. at 25).

       The Emergency Department consulted with a doctor on the trauma service, as well as Dr.

Eichman to perform an evaluation of S.L.W. because of concerns for abuse. (Docket Nos. 60-6 at

175:17-25; 76-1 at 23). Dr. Eichman performed a physical examination of S.L.W. and obtained

history from A.L, who told Dr. Eichman that S.W. had night duty on Saturday night, and she

noticed a bruise on S.L.W.’s forehead and back on Sunday morning. (Docket No. 64-3 at 2, 3, 6).



                                                      5
S.W. did not have an explanation for the forehead bruise, other than he “was probably too rough

with the baby.” (Id. at 3). As to the back bruise, S.W. said that was probably due to him

“massaging S.L.W.’s belly due to gas.” (Id.). A.L. also noted that she bumped S.L.W.’s head

while putting him into his swing a few days earlier, but the impact seemed insignificant. (Id.). Dr.

Eichman’s notes indicate that A.L. said she bruises easily and has heavy periods, but she has not

had a formal work-up. (Id. at 4).

       Dr. Eichman reported that S.L.W.’s CT scan and skeletal survey were preliminarily normal,

but his bloodwork was pending. (Docket No. 64-3 at 8). The report stated that “[b]ruising in a

non-mobile infant is HIGHLY CONCERNING for physical child abuse,” thus more medical

information, including a dilated eye exam and further bloodwork, will be forthcoming. (Id.). Dr.

Eichman noted, “will file a ChildLine with ACCYF and await a safety plan,” S.L.W.’s sister,

D.W., must also be seen for a physical exam, and S.L.W. must have a follow-up skeletal survey in

10-14 days. (Id.). Dr. Eichman suspected S.L.W. may have been abused based on the concerning

objective factor of bruising on a non-mobile infant, along with the history provided by A.L.

indicating that S.W. might have been a little rough with him. (Docket No. 60-6 at 176:14-25).

       The ChildLine Report of Suspected Child Abuse was filed on July 14, 2015, at 3:33 p.m.

(Docket No. 66-6). Dr. Eichman explained that the ChildLine report is electronically filed and

sent to the state in Harrisburg, and then the state contacts the county where the potential abuse

occurred. (Docket No. 60-6 at 177:18-178:1). In this case, the state contacted Allegheny County

CYF, which then began an investigation. (Id. at 178:6-10).

       A report dated July 14, 2015, by CYF caseworker Andrew Fleming indicates that the

ChildLine was filed for Dr. Eichman with an eSignature by Jamie Zaremski. (Docket No. 60-7 at

2). Mr. Fleming’s report notes that Dr. Eichman called at 5:30 p.m. to confirm whether CYF



                                                 6
received the ChildLine report. (Id.). Mr. Fleming’s report recounts that S.L.W. was seen at his

pediatrician’s office earlier that day and he was referred to CHP because of bruising for which the

only explanation was that S.W. may have been too rough with him. (Id. at 1, 2). Mr. Fleming’s

report further states that sibling D.W. was examined at the CHP Emergency Department and there

were no medical concerns with her. (Id. at 2). D.W. was ready for discharge, but Dr. Eichman

was concerned about her leaving with S.W. until CYF implemented a safety plan. (Id.).

         On the evening of July 14, 2015, CYF caseworker Angelica Salih met with and

interviewed Plaintiffs at CHP. (Docket No. 66-7). Dr. Eichman was not present when Ms. Salih

interviewed Plaintiffs, nor when any investigation occurred. (Docket No. 60-6 at 178:8-14). A.L.

told Ms. Salih that she noticed the bruise on S.L.W.’s forehead on Sunday morning and that she

noticed a bruise on his left arm, lower back and leg throughout the day on Sunday. (Docket No.

66-7 at 2). A.L. asked S.W. about the bruising, as he had the previous night duty with S.L.W., and

S.W. stated that he gave S.L.W. a belly massage to alleviate gas, which he thought might have

caused the bruise on S.L.W.’s back. (Id.). S.W. admitted that he may have been “a little too

rough” with S.L.W., but he denied intentionally harming the baby. (Id.). S.W. also told Ms. Salih

that the belly massage might have caused S.L.W.’s back bruise, but he denied intending to harm

the child. (Id. at 3).

        The report of Ms. Salih’s July 14, 2015, meeting and interview of Plaintiffs notes that they

expressed great frustration with “being treated guilty until proven innocent.” (Docket No. 66-7 at

3). Despite their frustration, Plaintiffs agreed to a safety plan, which provided that S.W. would

have no unsupervised contact with S.L.W. and D.W. during the investigation period. (Id.). A.L.

and S.W. indicated that they understood the plan and they signed it. (Id.). Dr. Eichman testified

that she was not involved in formulating the safety plan, as that is not her purview. (Docket No.



                                                 7
60-6 at 178:20-25).

       The report of Ms. Salih’s interviews with Plaintiffs also indicates that they agreed to leave

S.L.W. at CHP overnight and return home with D.W. (Docket No. 66-7 at 3). That evening, Ms.

Salih conducted an inspection of Plaintiffs’ home, and no concerns were noted. (Id.).

       Dr. Eichman again met with S.L.W.’s parents on July 15, 2015. (Docket No. 76-1 at 48).

A.L. told Dr. Eichman that they had met with a CYF caseworker and signed a safety plan pursuant

to which she would supervise S.W.’s contact with the children. (Id.). A.L. asked why CYF was

involved when there were still medical tests pending which could “exonerate” them. (Id.). Dr.

Eichman explained that the threshold to file a report is “a reasonable concern for abuse, not a

definite diagnosis of abuse” and the priority is to ensure the child’s immediate safety because some

medical tests can take weeks to return. (Id. at 48-49). Dr. Eichman reviewed with Plaintiffs that

there was a concern for physical abuse because S.L.W. was only four weeks old, he was “not yet

cruising or even moving” and routine infant care does not cause bruising, thus it was abnormal for

him to have any bruises. (Id. at 49). Dr. Eichman explained that it was important to recognize

that S.L.W. was most likely hurt by an adult caretaker, which she observed Plaintiffs were having

difficulty accepting. (Id.). S.L.W. was discharged from the hospital later that day and a follow-

up examination was scheduled at the CAC on July 28, 2015. (Id. at 36).

       On July 17, 2015, Dr. Eichman received the preliminary results of S.L.W’s bloodwork,

which were all within a normal range. (Docket No. 76-1 at 48). Dr. Eichman’s treatment notes

document her conversation with A.L. concerning the results:

               I gave [S.L.W.’s] mother the preliminary results of his von Willebrand screen. I
               explained that these results will be verified by the hematologist and that I will call
               if there are any changes in the results, I will call his family. His mother asked
               whether there was any significance to his Factor IX level being in the lower end of
               normal range. I explained that I spoke with the attending hematologist, and that
               normal is normal. If [S.L.W.] had a clinically significant bleeding disorder, the

                                                 8
               screens sent (Factor VII and Factor IX and von Willebrand screen) would have
               showed an abnormality.

(Id.). Dr. Eichman testified that the referenced conversation with the attending hematologist was

a “curbside consult,” which meant that she asked for the hematologist’s help in interpreting lab

work based on the clinical scenario she described. (Docket No. 60-6 at 135:8-17). In view of

S.L.W.’s normal bloodwork test results, Dr. Eichman did not refer him to a hematologist. (Id. at

148:4-25).

       According to Mr. Fleming’s notes on July 21, 2015, Detective Honan of the Pittsburgh

Police had explained to A.L. that he was waiting for results from the scheduled follow-up at the

CAC on July 28, 2015, and then he would interview S.W. (Docket No. 60-9 at 1). Detective

Honan said that his course of action “would largely depend upon whether or not Dr. Eichman’s

medical opinion found [S.W.’s] explanation of [S.L.W.’s] injuries to be plausible and/or

consistent.” (Id.). If Dr. Eichman’s medical opinion was that S.L.W.’s injuries were “diagnostic

of child abuse, Detective Honan said he would approach the DA, and if the DA told him to charge

[S.W.], then he would press charges.” (Id. at 1-2). Mr. Fleming’s notes also document that he

provided Detective Honan with information concerning his interviews with Plaintiffs and the

safety plan which CYF put in place to assure the children’s safety during the investigation. (Id. at

2).

       Dr. Eichman’s July 28, 2015, report of S.L.W.’s follow-up examination recounts the

history of his case and notes that his medical tests and bloodwork, including tests to screen for a

bleeding disorder, were normal. (Docket No. 60-1 at 1). Dr. Eichman spoke with Plaintiffs, who

said that S.L.W. was doing well and they had not noticed any new bruises or injuries. (Id.). Dr.

Eichman examined S.L.W. and noted normal findings. (Id. at 3). Dr. Eichman concluded that

“[t]he bruises found on [S.L.W.] were the result of physical child abuse. [S.L.W.] could not have

                                                 9
caused the bruises himself. Routine care of an infant does not cause bruising. [S.L.W.] does not

have an underlying medical condition that would make him prone to bruising.” (Id. at 4).

        A CYF Investigation Summary of S.L.W.’s case states, “[a]lthough the children’s needs

continue to be met and home visits revealed no immediate safety concerns, collateral contacts

revealed concerns for physical abuse.” (Docket No. 70-2 at 3). The Summary’s Recommendation

section stated:

                  CPS saw injury. Photographs of the injury were taken. Dr. Eichman stated the
                  injuries caused substantial pain. CPS investigation determined that there is
                  substantial evidence of causing bodily harm through [ ] recent act and/or failure to
                  act. This family has been accepted for services. . . . A Dependency Hearing is
                  scheduled for 8/26/15.

(Id. at 5).

        Based on an affidavit of probable cause by a Detective Honan, a criminal complaint

charging one count of aggravated assault and one count of endangering the welfare of a child was

filed against S.W. on August 18, 2015. (Docket No. 60-10). The criminal complaint summarizes

Dr. Eichman’s medical reports, including that S.L.W.’s medical tests and blood work were normal,

and Dr. Eichman’s opinion that “[t]he bruises found on [S.L.W.] were the result of physical child

abuse.” (Id. at 3). S.W. voluntarily turned himself in on August 20, 2015 and spent one night in

jail before being released on bond, with the condition that he have no contact with any children,

including his own. (Docket No. 1, ¶¶ 98-99). Dr. Eichman was not aware of S.W.’s arrest until

November 2015. (Docket No. 60-6 at 173:18-19).

        In November 2015, S.L.W. was seen at the Hemophilia Center of Western Pennsylvania,

and diagnosed with a platelet function disorder. (Docket No. 1, ¶ 114). On November 18, 2015,

Dr. Eichman made an addendum to her report of July 28, 2015, indicating that she received a call

from S.L.W.’s hematologist, who stated that he had further blood tests and was diagnosed with a



                                                   10
platelet function disorder. (Docket No. 60-1 at 4). Dr. Eichman wrote:

               Such an underlying bleeding disorder would make it easier for S.L.W. to bruise. It
               is important to note, however, that S.L.W. has not had any further bruising since 4
               weeks of age. I continue to be concerned that S.L.W. was bruised due to a caretaker
               being too rough with him when he was 4 weeks of age.

(Id.). Dr. Eichman testified that when she ordered blood testing on S.L.W. in July 2015, she was

not aware that the results of those tests could come back normal and he still could have a bleeding

disorder.   (Docket No. 60-6 at 128:20-24).       Dr. Eichman thought that running the testing

recommended by the American Academy of Pediatrics would catch any clinically significant

bleeding disorder. (Id. at 129:4-11). She did not learn until November 2015 that the blood tests

which were done on S.L.W. in July 2015 would not have picked up on every bleeding disorder.

(Id. at 172:21-24).

       On November 25, 2015, the criminal charges against S.W. were withdrawn, and home

visits by CYF ceased in December 2015. (Docket No. 1, ¶¶ 117-119). On May 4, 2016, the

ChildLine report against Plaintiffs was changed to “unfounded.” (Id., ¶ 120).

       Although Dr. Eichman now knows that S.L.W. was diagnosed with a platelet function

disorder, she stands by her statement that “[t]he bruises found on S.L.W. were the result of physical

child abuse.” (Docket No. 60-6 at 143:17-25). As Dr. Eichman testified, when she saw S.L.W.

for a follow-up exam after his home environment had been changed, he did not have any new

bruises. (Id. at 144:19-25). Dr. Eichman observed that if the bruising on S.L.W. was caused by a

bleeding disorder, it did not make sense that he did not subsequently bruise. (Id. at 132:5-10). The

absence of additional bruising, in conjunction with his normal test results, led her to diagnose

abuse. (Id. at 144:21-25, 145:20-23).




                                                 11
   IV.       Standard of Review

          Summary judgment is appropriate when the moving party establishes “that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A genuine dispute of material fact is one that could affect the outcome of

litigation. Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 643 (3d Cir. 2015)

(citing Anderson, 477 U.S. at 248). However, “[w]here the record taken as a whole could not lead

a rational trier of fact to find for the non-moving party, there is no genuine issue for trial.”

N.A.A.C.P. v. North Hudson Reg’l Fire & Rescue, 665 F.3d 464, 475 (3d Cir. 2011) (quoting

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). “When

confronted with cross-motions for summary judgment, the ‘court must rule on each party’s motion

on an individual and separate basis, determining, for each side, whether a judgment may be entered

in accordance with the Rule 56 standard.’” Anderson v. Franklin Inst., 185 F. Supp. 3d 628, 635

(E.D. Pa. 2016) (quoting Schlegel v. Life Ins. Co. of N. Am., 269 F. Supp. 2d 612, 615 n. 1 (E.D.

Pa. 2003); Charles A. Wright, Arthur R. Miller et al., 10A Fed. Prac. and Proc. § 2720 (3d ed.

1998)).

          The initial burden is on the moving party to adduce evidence illustrating a lack of genuine,

triable issues. Hugh v. Butler Cnty. Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)). Once the moving party satisfies its burden,

the non-moving party must present sufficient evidence of a genuine issue, in rebuttal. Santini v.

Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) (citing Matsushita, 475 U.S. at 587). When considering

the parties’ arguments, the court is required to view all facts and draw all inferences in the light

most favorable to the non-moving party. Id. (citing United States v. Diebold, Inc., 369 U.S. 654,

655 (1962)). The benefit of the doubt will be given to allegations of the non-moving party when



                                                  12
in conflict with the moving party’s claims. Bialko v. Quaker Oats Co., 434 F. App’x 139, 141 n.4

(3d Cir. 2011) (citing Valhal Corp. v. Sullivan Assocs., 44 F.3d 195, 200 (3d Cir. 1995)).

         Nonetheless, a well-supported motion for summary judgment will not be defeated where

the non-moving party merely reasserts factual allegations contained in the pleadings. Betts v. New

Castle Youth Dev. Ctr., 621 F.3d 249, 252 (3d Cir. 2010) (citing Williams v. Borough of West

Chester, 891 F.2d 458, 460 (3d Cir. 1989)). The non-moving party must resort to affidavits,

deposition testimony, admissions, and/or interrogatories to demonstrate the existence of a genuine

issue. Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 773 (3d Cir. 2013) (citing

Celotex Corp., 477 U.S. at 324).

         Consistent with these standards, and for reasons explained herein, there is no genuine issue

of material fact concerning Dr. Eichman’s status for purposes of 42 U.S.C. § 1983 – she is not a

state actor.

    V.         Analysis

         Plaintiffs’ federal constitutional claims are brought pursuant to 42 U.S.C. § 1983, which

provides that:

                  [e]very person who, under color of any statute, ordinance, regulation, custom, or
                  usage, of any State or Territory or the District of Columbia, subjects, or causes to
                  be subjected, any citizen of the United States or other person within the jurisdiction
                  thereof to the deprivation of any rights, privileges, or immunities secured by the
                  Constitution and laws, shall be liable to the party injured in an action at law, suit in
                  equity, or other proper proceeding for redress ....


42 U.S.C. § 1983. In order to establish a claim under the statute, a plaintiff “must demonstrate a

violation of a right secured by the Constitution and the laws of the United States [and] that the

alleged deprivation was committed by a person acting under color of state law.” Mark v. Borough

of Hatboro, 51 F.3d 1137, 1141 (3d Cir. 1995) (citation omitted).


                                                    13
       In Brentwood Acad. v. Tennessee Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295

(2001), the Supreme Court held that “state action may be found if, though only if, there is such a

close nexus between the State and the challenged action that seemingly private behavior may be

fairly treated as that of the State itself.” To conduct this analysis, the Court of Appeals for the

Third Circuit has “outlined three broad tests generated by Supreme Court jurisprudence to

determine whether state action exists,” which are as follows:

               (1) “whether the private entity has exercised powers that are traditionally the
               exclusive prerogative of the state”; (2) “whether the private party has acted with the
               help of or in concert with state officials”; and (3) whether “the [s]tate has so far
               insinuated itself into a position of interdependence with the acting party that it must
               be recognized as a joint participant in the challenged activity.”

Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009) (quoting Mark, 51 F.3d at 1142). In deciding

whether state action has occurred, the central purpose of the inquiry is to “assure that constitutional

standards are invoked when it can be said that the State is responsible for the specific conduct of

which plaintiff complains.” Brentwood, 531 U.S. at 295 (citation omitted) (emphasis in original).

       The thrust of Plaintiffs’ claims in this lawsuit is that CYF and the Pittsburgh Police and/or

District Attorney’s Office adopted Dr. Eichman’s opinion that S.L.W.’s bruising was caused by

physical child abuse and that led to the actions which deprived Plaintiffs of their constitutional

rights; that is, the implementation of a safety plan and the filing of charges against S.W. As stated,

Dr. Eichman must be deemed to have been acting under color of state law in order for her to be

liable to Plaintiffs under § 1983.

       Plaintiffs contend that Dr. Eichman qualifies as a state actor “on the basis of at least two,

if not all three of Kach’s tests.” (Docket No. 61 at 4). Despite this contention, Plaintiffs have not

cited any case in which a court has found at the summary judgment state of the proceedings that a

physician who examined a child for suspected child abuse and rendered an opinion concerning



                                                  14
same was deemed to be a state actor under any of the three Kach tests.3 Plaintiffs have also failed

to demonstrate that the evidence of record in this case establishes that Dr. Eichman is a state actor

under any of the operative tests.

         A. Dr. Eichman Did Not Exercise Powers That Are Traditionally the Exclusive
            Prerogative of the State

         “The Supreme Court has made clear that the scope of exclusive government functions is

limited, reaching only those activities that have been ‘traditionally the exclusive prerogative of the

State.’” Groman v. Twp. of Manalapan, 47 F.3d 628, 640 (3d Cir. 1995) (quoting Rendell-Baker

v. Kohn, 457 U.S. 830, 842 (1982)). “[T]his test imposes a ‘rigorous standard’ that is ‘rarely ...

satisfied,’ ... for ‘while many functions have been traditionally performed by governments, very

few have been ‘exclusively reserved to the State.’” Robert S. v. Stetson Sch., Inc., 256 F.3d 159,




3         Plaintiffs acknowledge that the Third Circuit Court of Appeals recently declined to address the state actor
status of physicians involved in the evaluation of child abuse. See Docket No. 78 (citing Billups v. Penn State Milton
S. Hershey Med. Ctr., 750 F. App’x 97, 102 (3d Cir. 2018) (even if physicians qualified as state actors, their statement
indicating that child’s coagulation level was normal did not violate parents’ substantive due process rights)). District
courts within the Third Circuit addressing the status of such physicians at the motion to dismiss stage have reached
differing results. Plaintiffs rely on several cases in which courts ruled that sufficient facts were alleged to plausibly
state a claim that a physician who examined a child relative to suspected abuse was a state actor for purposes § 1983
under the third Kach test. See Billups v. Penn State Milton S. Hershey Med. Ctr., 910 F. Supp. 2d 745, 757-58 (M.D.
Pa. 2012) (finding that the plaintiffs had alleged sufficient facts to establish that the defendant doctors would qualify
as state actors because they examined the child to determine whether her injuries were the result of criminal activity);
A.P. v. Medina, No. 17-13794, 2018 WL 3546195, at *3 (D.N.J. July 24, 2018) (appeal pending) (citing Billups and
concluding the plaintiffs sufficiently alleged that a physician who issued a report concerning suspected child abuse
was a state actor under the third Kach test); Seldomridge v. Penn State Hershey Med. Ctr., Civ. No. 13-CV-2897,
2014 WL 2619371, at *4 (M.D. Pa. June 12, 2014) (concluding that the defendants qualified as state actors because
they “conducted testing, and rendered opinions for the primary purpose of investigating suspected child abuse—not
providing medical treatment”). Other district courts within this Circuit have reached the opposite conclusion
concerning the state actor status of physicians who examined a child for potential abuse and have determined that
sufficient facts were not alleged to survive a motion to dismiss. See Dennis v. DeJong, 867 F. Supp. 2d 588, 648
(E.D. Pa. 2011) (plaintiffs failed to allege sufficient facts that physician was a state actor where there was no evidence
that his professional opinion or professional conduct concerning cause of child’s injuries were dictated or controlled
by the state); K.S. v. Bruno, No. 1:17-cv-00036, 2018 WL 1583527, at *9 (M.D. Pa. Mar. 30, 2018) (finding that
plaintiffs failed to allege facts supporting inference that physicians who diagnosed child as having been physically
abused engaged in joint activity with police sufficient to support state action element in § 1983 claim based on alleged
Fourth Amendment violation arising out of caretaker’s arrest on simple assault charges).
          In denying Dr. Eichman’s motion to dismiss, this Court cited both Billups and Seldomridge. (Docket No. 35
at 12-13). Although the Court previously found that Plaintiffs sufficiently alleged Dr. Eichman’s status as a state
actor to survive a motion to dismiss, the evidence of record before the Court at this stage of the proceedings does not
establish that she is a state actor under any of the Kach tests for the reasons explained herein.

                                                           15
165-66 (3d Cir. 2001) (quoting Mark, 51 F.3d at 1142; Flagg Bros., Inc. v. Lefkowitz, 436 U.S.

149, 158 (1978)). “In the course of enunciating the contours of what constitutes an exclusive

government function, the Supreme Court has held that receipt of public funds and the performance

of a function serving the public alone are not enough to make a private entity a state actor.”

Groman, 47 F.3d at 640. The Supreme Court also has held that “[a]cts of ... private contractors do

not become acts of the government by reason of their significant or even total engagement in

performing public contracts.” Rendell-Baker, 457 U.S. at 841.

       In analyzing whether one qualifies as a state actor under the public function test, “the

relevant question is not simply whether a private group is serving a ‘public function.’” Rendell–

Baker, 457 U.S. at 842. Rather, “the question is whether the function performed has been

traditionally the exclusive prerogative of the State.” Id. (internal quotation marks and citation

omitted) (emphasis in original). Thus, it is essential to identify the functions which Dr. Eichman

performed in this case and determine whether those functions have been traditionally the exclusive

prerogative of the state.

       As a pediatrician with the CAC, Dr. Eichman is a consultant who evaluates children and

offers recommendations to physicians on the various primary services at CHP, such as general

pediatrics, neurology or trauma. (Docket No. 60-6 at 44:5-10). Dr. Eichman also evaluates

whether or not a child has been abused or neglected, which includes doing a comprehensive

physical examination of the child, but she does not investigate child abuse, as would a caseworker

or a police officer. (Id. at 78:14-16, 79:9-80:8). In this case, the CHP Emergency Department

consulted with Dr. Eichman to perform an evaluation of S.L.W. because of concerns for abuse.

(Id. at 175:17-25). The record evidence shows that Dr. Eichman conducted a physical examination

of S.L.W., obtained history from A.L. and ordered certain testing and bloodwork. (Docket No.

                                               16
64-3 at 2, 3, 6, 8). After the bloodwork results and a follow-up physical examination of S.L.W.

were found to be normal, Dr. Eichman rendered an opinion that the bruises on him were the result

of physical child abuse. (Docket Nos. 60-1 at 3, 4). Dr. Eichman’s examination of S.L.W.,

ordering medical tests and rendering an opinion as to the cause of his bruises are not functions that

are traditionally the exclusive prerogative of the state; thus, she is not a state actor under the first

Kach test. See Klavan v. Crozer-Chester Med. Ctr., 60 F. Supp. 2d 436, 441 n.5 (E.D. Pa. 1999)

(provision of hospital services is not a traditional public function exclusively reserved to state);

Roulhac v. Lawler, Civ. No. 1:12-CV-311, 2014 WL 940322, at *2 (M.D. Pa. Mar. 11, 2014)

(providing medical care is not traditionally an exclusive state function); Clearly v. County of

Macomb, No. 06-15505, 2007 WL 2669102, at *10 (E.D. Mich. Sept. 6, 2007) (“[P]roviding a

medical opinion in an ongoing investigation of sexual abuse has not been a power traditionally

reserved exclusively to the state or the County of Macomb.”).

        Indeed, Plaintiffs acknowledge that “providing medical care is not the exclusive

prerogative of the state.” (Docket No. 63 at 5). However, Plaintiffs contend that Dr. Eichman did

not provide medical care to S.L.W., but rather investigated suspected child abuse under the contract

between Allegheny County and CHP, and child abuse investigation is the exclusive prerogative of

the state which delegated the duty to investigate to Allegheny County CYF. (Id. at 8).

        Plaintiffs’ argument ignores the record evidence showing that the actual functions

performed by Dr. Eichman in this case were examining S.L.W., ordering tests and rendering an

opinion based on her examination and the test results. Other than referencing the contract between

Allegheny County and CHP that broadly mentions CHP’s participation in the investigation of child

abuse, Plaintiffs have not shown by record evidence that child abuse investigation is a function

that has been traditionally the exclusive prerogative of the state. See Rendell–Baker, 457 U.S. at

                                                  17
842. In order to determine whether a function is the “exclusive” prerogative of the state, courts

look to the “historical practice” of the particular state at issue. Leshko v. Servis, 423 F.3d 337,

343 n.4 (3d Cir. 2005) (citing American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 55–57

(1999)). Again, Plaintiffs have not provided any such historical evidence that would suggest that

the investigation of child abuse has traditionally been the “exclusive” prerogative of Pennsylvania.

       Furthermore, Plaintiffs have not cited any authority holding that the investigation of child

abuse is traditionally the exclusive prerogative of the Commonwealth of Pennsylvania. Instead,

Plaintiffs cite Croft v. Westmoreland County Children & Youth Servs., 103 F.3d 1123, 1125 (3d

Cir. 1997) for the proposition that a parent’s liberty interest in the care, custody and management

of his child “does not include a right to remain free from child abuse investigations.” (See Docket

No. 61 at 5; 63 at 6). Although Croft recognizes that the government has a compelling interest in

protecting children, see 103 F.3d at 1125, it does not hold that child abuse investigation has been

traditionally the exclusive prerogative of the state.

       Plaintiffs’ reliance on certain Pennsylvania statutes and regulations likewise fails to

establish that child abuse investigation traditionally has been the exclusive prerogative of the state.

See e.g., 55 PA. CODE § 3490.53(a) (“[t]he county agency is the sole civil agency responsible for

receiving and investigating reports of child abuse . . .”); 23 PA. CONS. STAT. ANN. § 6365(c)

(providing that a multidisciplinary investigative team shall be used to coordinate child abuse

investigations and the team shall include, at a minimum, a law enforcement official, a county

caseworker and a health care provider). Statutory provisions which empower state agencies to

perform some function do not, as a matter of law, establish that the function at issue is exclusively

a state function. See Rendell–Baker, 457 U.S. at 842 (“Chapter 766 of the Massachusetts Acts of

1972 demonstrates that the State intends to provide services for [maladjusted high school] students

                                                  18
at public expense. That legislative policy choice in no way makes these services the exclusive

province of the State.”). Indeed, “the fact that the relevant function is a ‘creature of statute’ rather

than a constitutional mandate weighs against a finding that the function is traditionally and

exclusively reserved to the state.” Schutt v. Melmark, Inc., Civ. No. 15-2731, 2017 WL 1477130,

at *5 (E.D. Pa. Apr. 24, 2017) (citing Leshko, 423 F.3d at 344-47). For instance, in holding that

foster parents in Pennsylvania are not state actors for purposes of § 1983, the Third Circuit Court

of Appeals explained in Leshko that “[c]onstitutional obligations on a state obviously are powerful

evidence that the required functions are traditionally governmental, but here there are no such

obligations. Instead . . . state-supervised foster care in Pennsylvania is a creature of statute, begun

in 1901 under Pennsylvania’s Juvenile Act. Statutory duties of even such early vintage are not

traditionally governmental.” Leshko, 423 F.3d at 344-45 (citation omitted). Similarly, in this case,

child protective services, which includes the investigation of child abuse, are not a constitutional

mandate, but rather a “creature of statute.” See 23 PA. CONS. STAT. ANN. § 6301, et seq.

Consequently, Plaintiffs’ citation to certain Pennsylvania statutes and regulations does not

establish that child abuse investigation has been traditionally the exclusive prerogative of the state.

For this additional reason, Dr. Eichman is not a state actor under the first Kach test.

        B. Dr. Eichman Did Not Act With the Help of or in Concert With Allegheny County
           CYF and/or the Pittsburgh Police

        The second Kach test asks “whether the private party has acted with the help of or in

concert with state officials.” Kach, 589 F.3d at 646. Plaintiffs argue that this test is satisfied

because Dr. Eichman acted as the de facto medical evaluator/investigator on behalf of Allegheny

County pursuant to its contract with CHP. (Docket No. 61 at 10-11, 13). According to Plaintiffs,

the contractual relationship between CHP and Allegheny County shows that Dr. Eichman’s

evaluation was “in concert with the state.” (Docket No. 63 at 9). Dr. Eichman did not contract

                                                  19
with Allegheny County herself,4 but even assuming she fulfilled a role contemplated by the

contract, Plaintiffs’ repeated contract argument fails because, as already stated, “[a]cts of ... private

contractors do not become acts of the government by reason of their significant or even total

engagement in performing public contracts.” Rendell-Baker, 457 U.S. at 841; see also Evans v.

Torres, No. 94 C 1078, 1996 WL 5319, at *7 (N.D. Ill. Jan. 4, 1996) (holding that a physician and

a pediatric center were not state actors even though they contracted with the state and received

compensation in return for reporting their findings to the state’s Department of Children and

Family Services and testifying at criminal proceedings).

        Plaintiffs cite no record evidence showing that Dr. Eichman acted with the help of or in

concert with Allegheny County when she initially evaluated S.L.W. and ordered testing, re-

evaluated him, or when she issued her opinion that his bruises were the result of physical child

abuse. Plaintiffs argue, however, that concerted action is shown because Dr. Eichman called

Allegheny County CYF “requesting a safety plan that prohibited S.W. from leaving the hospital

with D.W.” and a safety plan was subsequently instituted which prohibited S.W. from having

unsupervised contact with the children. (Docket No. 63 at 9). The evidence does not show that

Dr. Eichman “requested” a safety plan, as Plaintiffs suggest, or otherwise demonstrate any

concerted action. Rather, Mr. Fleming’s report indicates, inter alia, that Dr. Eichman called to

confirm whether CYF received the ChildLine report concerning S.L.W. and that sibling D.W. was

examined and ready for discharge, but Dr. Eichman was concerned about her leaving with S.W.


4        To be clear, the contract Plaintiffs repeatedly reference was between Allegheny County CYF and CHP.
(Docket No. 60-4 at 1, 49). Dr. Eichman explained that CHP is part of UPMC, and the CAC is affiliated with CHP,
but she did not know the specifics of that relationship. (Docket No. 60-6 at 19:3-5, 19:21-22). Dr. Eichman is
employed and compensated by UPP, a physician group affiliated with UPMC, and the University of Pittsburgh;
however, she is not employed by the CAC. (Id. at 12:1-17, 17:11-13, 20:25-21:5, 57:16-17). “[B]ecause labels are
not dispositive in state action cases, the technicalities of [Dr. Eichman’s] employment status are immaterial for
purposes of determining whether [she] acted under color of state law.” Kach, 589 F.3d at 649 n.22 (citing Polk County
v. Dodson, 454 U.S. 312 (1981) (rejecting formalisms in determining whether a public defender was a state actor and
considering instead defender’s actual function)).

                                                         20
until CYF implemented a safety plan. (Docket No. 60-7 at 2). Though Dr. Eichman expressed

concern in that regard, there is no evidence that Dr. Eichman was consulted by CYF relative to

creating and implementing a safety plan or that she played any role whatsoever in that matter. As

Dr. Eichman unequivocally testified, she was not involved in formulating the safety plan, as that

is not her purview. (Docket No. 60-6 at 178:20-25).

       Plaintiffs’ assertion that Dr. Eichman acted in concert with the Pittsburgh Police likewise

is unsupported by the record evidence. According to Plaintiffs, in deciding to charge and arrest

S.W., Detective Honan substituted Dr. Eichman’s judgment for his own on the issue of whether

S.L.W. was abused. (Docket No. 63 at 10). Plaintiffs insist that this is so because Mr. Fleming’s

notes state that Detective Honan’s course of action “would largely depend upon whether or not

Dr. Eichman’s medical opinion found [S.W.’s] explanation of [S.L.W.’s] injuries to be plausible

and/or consistent.” (Docket No. 63 at 10 (quoting Docket No. 60-9 at 1)). Plaintiffs ignore that

Mr. Fleming further noted that if Dr. Eichman’s medical opinion was that S.L.W.’s injuries were

“diagnostic of child abuse, Detective Honan said he would approach the DA, and if the DA told

him to charge [S.W.], then he would press charges.” (Docket No. 60-9 at 1-2). Mr. Fleming’s

notes show that Detective Honan was gathering information about S.L.W.’s case, including Dr.

Eichman’s medical opinion, but it was the District Attorney’s decision whether to charge S.W.

with a crime. It was entirely proper for Detective Honan to consider Dr. Eichman’s medical report

and opinion, and cite it in the affidavit of probable cause supporting the criminal complaint against

S.W. (Docket No. 60-10 at 3). None of this shows that Dr. Eichman acted with the help of or in

concert with the police. There is no evidence that the police or the District Attorney influenced

Dr. Eichman’s evaluation of S.L.W. or her opinion that his bruising was caused by physical child

abuse, nor is there any evidence that Dr. Eichman opined on whether charges should be filed



                                                 21
against S.W.5 As Dr. Eichman testified, she was not aware that S.W. had been arrested until

November 2015. (Docket No. 60-6 at 173:18-19).

         In sum, there is no evidence that Dr. Eichman acted with the help of or in concert with

either Allegheny County CYF in its creation and implementation of a safety plan in S.L.W.’s case

or with the Pittsburgh Police and/or the District Attorney in the decision to charge S.L.W.; thus,

she does not qualify as a state actor under the second Kach test.

         C. Allegheny County CYF and/or the Pittsburgh Police Did Not Insinuate Itself Into
            a Position of Interdependence With Dr. Eichman

         The third Kach test involves whether “[t]he State has so far insinuated itself into a position

of interdependence with the acting party that it must be recognized as a joint participant in the

challenged activity.” Kach, 589 F.3d at 646. Under this test, “state action will be found if there

is a sufficiently close nexus between the state and the challenged action of the regulated entity so

that the action may be fairly treated as that of the State itself.” Kach, 589 F.3d at 648 (citation

omitted). “Acts of private contractors do not become acts of the State simply because they are

performing public contracts. The State will be held responsible for a private decision only when it

has exercised coercive power or has provided such significant encouragement, either overt or

covert, that the choice must in law be deemed that of the State.” Id. (citation omitted). The focus

of the inquiry “is not on whether the state exercises control over a putative state actor as a general

matter, but whether the state has exercised control over the particular conduct that gave rise to the

plaintiff's alleged constitutional deprivation.” Id. at 649.

         Plaintiffs contend that Dr. Eichman is a state actor under the third Kach test because



5        Prosecutors exercise independent judgment in deciding whether to file charges against an individual, and the
“presumption that a prosecutor has legitimate grounds for the action he takes is one we do not lightly discard.”
Hartman v. Moore, 547 U.S. 250, 263 (2006). There is no evidence in this case that Dr. Eichman interfered with the
District Attorney’s independent judgment in charging S.W. with aggravated assault and endangering the welfare of a
child.

                                                         22
Allegheny County has so far insinuated itself into a position of interdependence with CHP’s CAC

and Dr. Eichman that her medical evaluation of whether S.L.W.’s bruises were abusively inflicted

must be recognized as joint participation in the County’s child abuse investigation and the District

Attorney’s decision to file charges against S.W. (Docket Nos. 61 at 13-18; 63 at 12-19; 71 at 4-

5). Once again, the thrust of Plaintiffs’ argument is that Dr. Eichman was performing contractual

obligations concerning the investigation of child abuse pursuant to CHP’s contract with Allegheny

County, (Docket No. 61 at 14), which alone is not sufficient to establish that Dr. Eichman is a state

actor under the third Kach test. See Kach, 589 F.3d at 648.

       To repeat, the focus of the inquiry is “whether the state has exercised control over the

particular conduct that gave rise to the plaintiff’s alleged constitutional deprivation.” Kach, 589

F.3d at 649. According to Plaintiffs, Dr. Eichman’s medical report indicating that S.L.W.’s bruises

were the result of physical child abuse was the reason a safety plan was implemented which

precluded S.W. from unsupervised contact with the children and the reason that he was charged

and arrested. There is no evidence in the record, however, that Allegheny County CYF, the

Pittsburgh Police or the District Attorney’s Office exercised coercive power or provided

significant encouragement which dictated or controlled Dr. Eichman’s medical examination of

S.L.W. or her opinion that his bruises were caused by abuse. See Groman, 47 F.3d at 642 (finding

no state action with respect to private actor for § 1983 purposes where “[t]here [was] no evidence

that the Township controlled the first aid squad’s professional conduct.”). On the contrary, the

gravamen of Plaintiffs’ argument is that Dr. Eichman influenced CYF’s decision to implement a

safety plan and the police’s decision to charge S.W., though the record evidence does not support




                                                 23
Plaintiffs’ position in either regard. In sum, there is no evidence to support a finding that Dr.

Eichman qualifies as a state actor under the third Kach test.6

    VI.       Conclusion

          The evidence of record fails to establish that Dr. Eichman was acting under color of state

law for purposes of 42 U.S.C. § 1983; thus, Plaintiffs’ constitutional claims fail as a matter of law.

Accordingly, Defendant’s motion for summary judgment will be granted and Plaintiffs’ motion

for summary judgment will be denied. An appropriate Order follows.



                                                                  s/ Nora Barry Fischer
                                                                  Nora Barry Fischer
                                                                  United States District Judge



March 26, 2019

cc/ecf: All counsel of record




6         Plaintiffs also contend that state action is shown because Dr. Eichman’s “actions were completely useless
from a medical treatment perspective because she failed to identify S.L.W.’s inherited platelet function disorder and
failed to refer S.L.W. to a physician with qualifications to do so.” (Docket No. 61 at 16). Plaintiffs have not cited
any authority for the proposition that a doctor’s alleged missed diagnosis in a situation such as this establishes that the
doctor was a state actor. The Court notes, however, that Dr. Eichman candidly explained she was not aware in July
2015 that the results of the blood tests she ordered on S.L.W. at that time could come back normal and he still could
have a bleeding disorder. (Docket No. 60-6 at 128:20-24). Dr. Eichman thought that running the testing recommended
by the American Academy of Pediatrics would catch any clinically significant bleeding disorder. (Id. at 129:4-11).
She did not learn until November 2015 that the blood tests which were done on S.L.W. in July 2015 would not have
picked up on every bleeding disorder. (Id. at 172:21-24).

                                                            24
